DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 8-9 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1: recites “the chamfered portion of each tine slopes upward from proximal to distal length of the tine”; however, while applicant’s disclosure provides support for a chamfered portion of each tine, it does not provide support for the chamfered portion to “slope upward from proximal to distal length of the tine” because the chamfered portion is only at the tip end of each tine and does not extend along a full length of the tine(s). This is a new matter rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duan (CN 104367390).
Regarding the claimed invention being “for application of a hair formulation” as recited in the preamble of claim 1, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of Duan was considered capable of performing the cited intended use because it can dispense liquids and hair formulations come in liquid form.
Claim 1: Duan discloses a device (see Fig 1) comprising: a body structure (1) having a plurality of tines (91) at a front end wherein a tip of each tine includes a series of first openings (93) and a series of second openings (92); the first openings are described as nozzles that produce spray [0009] and this is synonymous with “nebulizer” so Duan is interpreted to disclose a nebulizer with an outlet connected to each first opening; a vacuum system [0060 & 0070] has an inlet connected to each of the second openings (92) and a handle (2) extending from the body structure at an obtuse angle with respect to the front end of the body structure (see Figs 1-3). The term “chamfer” is defined as “two surfaces meeting at an angle different from 90 degrees” so the angled tines of Duan are interpreted to constitute “chamfered” because they are disposed at angles to each other that are different from 90 degrees (see Fig 2) and the openings are located on these angled/chamfered surfaces (see Fig 2) of each tine and the chamfered portion of each tine can face downward depending on how the user orients the device with the chamfered portion sloping upward from a proximal to a distal length of the tine (see Fig 2). A top of the handle is connected to a bottom side of the body structure with a length of the handle extending downward from the bottom side and the tines extend from one side to the other of the body structure in a single plane (see Fig 3). 
Claim 3: Duan discloses the device including a momentary switch [0013] (61) located on an upper front side of the handle (see Fig 1) that operates the fluid dispensing and therefore the nebulizer [0009 & 0013]. 
Claim 4: Duan discloses the device including a selector switch (4) for operating and controlling the vacuum system [0023] and this switch is located on a back side of the handle (see Fig 1). 
Claim 8: Duan discloses the tines to be conically shaped and decrease in diameter along their length (see Figs 1-2). 
Claim 9: Duan discloses the tines to be more than one and to be separated by a lengthwise space that is “approximately the same” as the average width of the tines (see Fig 2). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carballada (US 20050109359) in view of Bauer (US 5584307).
Claim 1: Carballada discloses a device (91) for application of a hair formulations including hairspray [0004] comprising: a body structure (2) having a plurality of tines (16) at a front end, wherein a tip of each tine includes a first set of openings (45, Fig 1C) and a second set of openings (48, Fig 1C); since Carballada discloses a pump [0099] as well as hairspray being one of the products that can be dispensed, this is interpreted to constitute a “nebulizer” connected to each first opening and Carballada discloses a motorized fan system [0099] connected to the second openings; and a handle (4) extending from the body structure at an obtuse angle with respect to the front end of the body (see Fig 19A). Carballada further discloses the tip of each tine including a chamfer (see Fig 1C) on its bottom side (note this is dependent on how the device is oriented). A top of the handle is connected to a bottom side of the body structure with a length of the handle extending downward from the bottom side (note this depends on how the device is held/oriented) and the plurality of tines are formed in a side to side single plane. The chamfered portion of each tine can face downward depending on how a user orients the device with the chamfered portion sloping upward from a proximal to a distal length of the tine. Carballada discloses the invention essentially as claimed except for the openings being located on the chamfer portion and except for the fan working in the reverse direction to provide suction as well as a fan function. Additionally/alternatively, Carballada discloses the invention essentially as claimed except for the hair treatment fluid being in vapor form due to a nebulizer. 
Bauer, however, teaches a hair device (see Figs 23 & 32) for application of aerosol or gaseous fluids to the hair (Col 5, 36-46 & Col 6, 45-50) and teaches that a user would desire to dispense these products onto the hair while also allowing a motorized fan to operate in either direction (Col 6, 25-35) in order to “set” the hair during use. Bauer discloses it is desirable to allow the same air holes to perform a suction function when applying vaporized products to the hair in order to prevent burning the scalp accidentally during use and absorb odors released by the product in use (Col 9, 9-20). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Carballada by providing the fan with a reversible motor allowing the holes that dispense air to also vacuum/suction air and any extra styling product during use in view of Bauer in order to allow for absorbing any odors after the product is dispensed on the hair. It would have also been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Carballada by providing the styling active dispensed in vapor form via a nebulizer (known vaporization means) in view of Bauer depending on the type of styling active being used. 
Carballada further discloses the tip of each tine including a chamfer (see Fig 1C) on its bottom side (note this is dependent on how the device is oriented) and modified Carballada discloses the invention essentially as claimed except for the openings being located on the chamfered portion. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Carballada by providing additional openings on the chamfered portion of each tine since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B). Alternatively, or additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Carballada by rearranging the first and second openings to be located at the chamfer end of the tines, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  See MPEP 2144.04(VI)(C). 
Claim 2: modified Carballada discloses the invention of claim 1 and Carballada further discloses the device including a cartridge (26) [0097] containing the hair product/formulation and the cartridge fits at a back end of the body structure (see Figs 2-3) and the cartridge would be connected to the nebulizer with the proposed modification above or if the cartridge contains hairspray it would be connected to the nebulizer because that is how hairspray is dispensed. 
Claim 8: modified Carballada discloses the invention of claim 1 and Carballada further discloses the tines having a conical shape that decreases in diameter along their length (see Figs 1A-1C). 
Response to Arguments
Applicant's arguments filed 7/11/22 have been fully considered but they are not persuasive.
Applicant only argues the new limitations, which have been addressed in the above rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772


	/NICHOLAS D LUCCHESI/          Primary Examiner, Art Unit 3772